Citation Nr: 0714678	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  03-32 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1. Entitlement to an evaluation in excess of 20 percent from 
July 29, 2002 to March 7, 2006 for the residuals of a left 
knee injury. 

2. Entitlement to an evaluation in excess of 10 percent from 
July 29, 2002 to March 7, 2006 for left knee laxity. 

3. Entitlement to an evaluation in excess of 20 percent from 
May 1, 2006 for the residuals of a left knee injury. 

4. Entitlement to an evaluation in excess of 10 percent from 
May 1, 2006 to May 1, 2007 for left knee laxity.


REPRESENTATION

Veteran represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel


INTRODUCTION

The veteran had active service from April 1977 to October 
1978. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.  

From March 8, 2006 to April 30, 2006, the veteran was issued 
a temporary total rating of 100 percent under 38 C.F.R. 
§ 3.400 due to left knee arthroscopic surgery.  This is the 
maximum rating under this regulation and this issue is not on 
appeal before the Board. 

The Board notes that the RO issued a final rating decision in 
February 2007 reducing the rating for left knee laxity from 
10 to 0 percent.  The veteran has not issued a notice of 
disagreement (NOD) to this rating decision.  Although the 
veteran attempted to file an NOD in November 2006, the record 
reflects that this document was submitted in regard to the 
proposed reduction, and was received prior to the February 
2007 rating decision in which the disability evaluation was 
actually reduced.

The veteran has one year from the date of the February 2007 
rating decision to file a valid NOD with respect to that 
decision.  As the veteran has not perfected his appeal on 
this issue at this time, this rating reduction is not before 
the Board on appeal.  The dates of the increased rating claim 
for left knee laxity are reflective of the rating reduction 
effective May 1, 2007. 
   



FINDINGS OF FACT

1.  From July 29, 2002 to March 7, 2006, the residuals of a 
left knee injury were manifested by a tear in the posterior 
mid-portion of the medial meniscus, pain, stiffness, 
swelling, 130 degrees of flexion, and normal extension, with 
slight lateral instability on Drawer's test; there was no 
evidence of flexion limited to 15 degrees, extension limited 
to 20 degrees, or malunion of the tibia and fibula with 
marked knee or ankle disability.

2.  From May 1, 2006, the residuals of a left knee injury are 
manifested by flexion from 70 to 100 degrees, normal 
extension, stiffness, pain, swelling, non-tender 1 centimeter 
by 1 centimeter scars, and chronic patellofemoral pain 
syndrome; there was no evidence of flexion limited to 15 
degrees, extension limited to 20 degrees, or malunion of the 
tibia and fibula with marked knee or ankle disability.

4. From May 1, 2006 to May 1, 2007, left knee laxity is 
manifested by negative posterior and anterior Drawer's signs, 
negative Lachman's and McMurray's signals, and negative 
testing on varus and valgus stress.


CONCLUSIONS OF LAW

1.  From July 29, 2002 to March 7, 2006, the criteria for an 
evaluation in excess of 20 percent for the residuals of a 
left knee injury have not been met.  38 U.S.C.A.    §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a; 
Diagnostic Code 5258 (2006).

2. From July 29, 2002 to March 7, 2006, the criteria for a 
separate evaluation in excess of 10 percent for left knee 
laxity have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a; Diagnostic 
Code 5257 (2006).

3. From May 1, 2006, the criteria for an evaluation in excess 
of 20 percent for the residuals of a left knee injury have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a; Diagnostic Code 5258 
(2006).

4. From May 1, 2006 to May 1, 2007, the criteria for an 
evaluation in excess of 10 percent for left knee laxity have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a; Diagnostic Code 5257 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis

The veteran seeks an increased rating for the residuals of a 
left knee injury and left knee laxity.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where 
entitlement to compensation has already been established and 
an increased disability rating is at issue, the primary 
concern is the present level of disability. Francisco v. 
Brown, 7 Vet. App. 55 (1994).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990). If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed. Id. Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7.

The residuals of the let knee injury have been rated as 20 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5258 (cartilage, semilunar, dislocated, with frequent 
episodes of "locking", pain and effusion into the joint) 
(2006).  This is the maximum evaluation under DC 5258.  

DC 5262 governs the ratings of impairment of the tibia and 
fibula. Malunion of the tibia and fibula with marked knee or 
ankle disability is assigned a 30 percent evaluation. 38 
C.F.R. § 4.71a, DC 5262 (2006).

Under DC 5256, ankylosis of the knee that is at a favorable 
angle in full extension, or in slight flexion between 0 and 
10 degrees warrants a 60 percent rating.  38 C.F.R. § 4.71a, 
DC 5256 (2006).

Under DC 5261, extension limited to 20 degrees warrants a 30 
percent evaluation.  38 C.F.R. § 4.71a, DC 5261 (2006).  
Under DC 5260, flexion limited to 15 degrees warrants a 30 
percent evaluation.  38 C.F.R. § 4.71a, DC 5260 (2006).

The veteran has also been assigned a 10 percent rating under 
38 C.F.R. § 4.71a, DC 5257 (2006), for recurrent subluxation 
or lateral instability of the knee.  Under DC 5257, slight 
impairment warrants a 10 percent rating, moderate impairment 
warrants a 20 percent rating, and severe impairment warrants 
a 30 percent rating.    

VA's general counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257. VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997). The general counsel subsequently 
clarified that for a knee disability rated under DC 5257 to 
warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion, limitation of motion under 
DC 5260 or DC 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating. A separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59. VAOPGCPREC 9-98 
(1998); 63 Fed. Reg. 56,704 (1998).

In evaluating the veteran's claim, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995). Functional loss contemplates the inability 
of the body to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain. 38 
C.F.R. § 4.40. A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca. As 
regards the joints, factors to be evaluated include more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement. 38 C.F.R. § 4.45(f). 
The intent of the schedule is to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint. 38 C.F.R. § 4.59.

Increased Ratings for the Residuals of a Left Knee Injury and 
Left Knee Laxity, from July 29, 2002 to March 7, 2006

An August 2002 record from the Dietrich & Smith Clinic shows 
left knee post-patellar deterioration following an injury 
long ago.  Extension of the left leg produced patella pain 
and the left knee was slightly a different shape than the 
right knee. The patella was not freely moveable, but could be 
moved somewhat without too great of discomfort.  The pain was 
not from the knee joint itself, but was post-patellar

A September 2002 Northwest Orthopedic Surgeons record showed 
worsening chondromalacia symptoms.   An October 2002 
treatment record showed an impression of chronic anterior 
knee pain/patellofemoral pain syndrome secondary to an old 
injury with evidence of bipartite patella on examination and 
a symptomatic medial meniscus tear.  An MRI showed a 
prominent tear involving the posterior mid portion of the 
medical meniscus of the left knee.  

At an October 2002 VA examination, the veteran reported that 
the pain in his left leg was unbearable and that he had 
limited use of his left leg.  He also reported suffering from 
locking pain and swelling of the knee constantly and 
described stiffness, swelling, and constant pain.  He stated 
that the condition required bed rest and treatment by a 
physician.  He was able to brush his teeth, cook, walk, 
shower, climb stairs, shop, vacuum, dress, garden, drive a 
car, take out the trash, and push a lawn mower.  He was 
employed as a safety officer for the past 14 years.  The 
appearance of the left knee was normal. Flexion was 130 
degrees with pain at 120 degrees and extension was to 0 
degrees.  Range of motion of the left knee was affected by 
pain, fatigue, lack of endurance, and incoordination, with 
pain and fatigue having a major functional impact.  Range of 
motion was not affected by weakness.  There was no ankylosis.  
There was slight lateral instability on Drawer's Test; 
however, McMurray's test was within normal limits.  After 
examination, there was no subluxation, locking pain, or joint 
effusion.  The diagnosis was medial meniscus tear of the left 
knee.  The examiner noted that the veteran's position as a 
safety officer required him to walk a lot which was painful 
due to his knee condition. 

A January 2003 treatment record from Northwest Orthopedic 
surgeons shows that knee x-rays suggested lateral trochlear 
compression with a little incongruity of the patella of the 
lateral patellar facet. 

A March 2003 VA treatment record shows increasing pain; views 
of the left knee showed that a normal congenital variant of 
bipartite patella was incidentally observed and should not be 
mistaken for a ununited patellar fracture.  September 2003 
records show no effusion, erythmea, or fluctuance.  Knee 
extensor strength was 4 out of 5.  There was medial joint 
line tenderness, pain on McMurray's test, and positive 
patellar grind.  There was negative Lachman's test, anterior 
drawer, posterior drawer, and pivot shift.  The veteran had 
extensor mechanism weakness secondary to disuse atrophy from 
knee pain, which was causing swelling and increased pain.  
Physical therapy was recommended. December 2004 VA treatment 
records show some mild medial joint line tenderness and pain 
underneath the patella with compression.  The veteran did not 
have a positive McMurray's or pain on McMurray's, but had a 
grade 1 to 2 Lachman's test.  The assessments were 
chondromalacia patellae and medial meniscus tear.  A January 
2005 MRI showed linear signal extending into the posterior 
horn of the medial meniscus extending to the inferior 
particular surface consistent with a meniscal tear, bipartite 
patella, small Baker cyst, and small joint effusion.  The 
veteran complained of joint line tenderness, both laterally 
and medially in November 2005; he had flexion of 120 degrees 
and full extension.  The examiner found no laxity.

In light of this record, the Board finds that a higher rating 
is not warranted for the residuals of a left knee injury from 
July 29, 2002 to March 7, 2006.  In the present claim, the 
veteran is receiving the schedular maximum under DC 5258.  To 
receive a higher 30 percent rating, there must be evidence of 
ankylosis, flexion limited to 15 degrees, extension limited 
to 20 degrees, or impairment of the tibia and fibula with 
marked knee or ankle disability.  However, there is no 
evidence of any of these manifestations.  During this period, 
the veteran's flexion was found to be to 130 degrees, 
extension was shown to be normal, and there was no evidence 
of ankylosis.  Additionally, there is no evidence of 
impairment of the tibia and fibula.  In short, the Board 
finds that there is no evidence of the symptoms required for 
a higher 30 percent rating, and an increased evaluation is 
not warranted.

As previously noted, the veteran has been assigned a separate 
rating of 10 percent for left knee laxity under DC 5257.  A 
higher 20 percent rating is only warranted for moderate 
laxity; however, there is no evidence of a moderate 
disability due to left knee laxity.  The October 2002 VA 
examiner only noted slight lateral instability with Drawer 
Test, and the March 2003 VA examination showed negative 
Lachman's, anterior, and posterior drawer's test.  Thus, any 
disability noted on examination was found to be only slight, 
and a higher 20 percent rating is not warranted. 

The Board has also considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59; 
see DeLuca, 8 Vet. App. at 202.  In this regard, the Board 
notes that the October 2002 VA examiner reported that the 
veteran's left knee range of motion of the left knee was 
affected by pain, fatigue, lack of endurance, and 
incoordination, with pain and fatigue having a major 
functional impact, but not weakness.  However, the Board also 
notes that the veteran reported being able to brush his 
teeth, cook, walk, shower, climb stairs, shop, vacuum, dress, 
garden, drive a car, take out the trash, and push a lawn 
mower.  He also reported employment as a safety officer for 
the past 14 years.  Therefore, although there is some loss of 
range of motion due to pain and fatigue, the Board finds that 
the degree of functional loss shown by the evidence is 
already contemplated by the separate disability ratings 
currently assigned.  

In sum, the Board finds that the greater weight of evidence 
is against the veteran's claim for increased evaluations for 
the residuals of a left knee injury and left knee laxity.  
Thus, the Board is unable to grant the benefit sought and the 
claims are denied.  

The Residuals of a Left Knee Injury from May 1, 2006 

Having determined that a higher rating is not warranted for 
the residuals of the left knee injury and left knee laxity 
from July 29, 2002 to March 7, 2006, the Board must determine 
if a higher rating is warranted for these conditions from May 
1, 2006 onwards.  As previously noted, the RO reduced the 
veteran's rating for left knee laxity from May 1, 2007, so 
the residuals of the left knee injury and left knee laxity 
will be discussed separately.

At a May 2006 VA examination, the veteran reported weakness 
and difficulty standing on the left leg.  He had stiffness 
when the leg was immobile for any length of time.  There was 
constant swelling and the knee was warm to touch.  The 
veteran experienced lack of endurance and was unable to walk 
more than a quarter of a mile.  There was locking of the 
joint and the leg tried to bend backwards.  There was 
fatigability and the veteran could not stand for any length 
of time.  The pain was elicited by physical activity, 
driving, and on its own.  The veteran could function with 
medication.  The knee had caused incapacitation as often as 
23 times per year.  He did not have a prosthetic implant of 
the joint.  Functional impairment resulting from the 
condition was difficulty sitting, walking, driving and 
sleeping due to pain.

Upon examination, there were a total of 4 level scars, 3 
located outside the left knee and 1 on the inside, all 
measuring 1 centimeter by 1 centimeter with disfigurement, 
adherence, hypopigmentation of less than 6 square inches, and 
hyperpigmentation of less than 6 square inches.  There was no 
tenderness, ulceration instability, tissue loss, Keloid 
formation, or abnormal texture.

The left knee was tender and there was evidence of crepitus.  
There was no ankylosis.  Left knee flexion was 70 degrees, 
with pain at 70 degrees, and extension was 30 degrees with 
pain at 30 degrees.  After repetitive use, joint function was 
additionally limited by pain, fatigue, weakness, lack of 
endurance, and incoordination with pain having the major 
functional impact.  X-rays showed degenerative arthritic and 
post operative changes.  The examiner reported that the 
condition affected the veteran's functioning in his usual 
occupation and daily activity as he had difficulty driving, 
walking with students, and working as a safety officer.  
However, in a May 2006 addendum, the same examiner indicated 
that there was no additional loss of range of motion due to 
pain, weakness, fatigue, incoordination, or lack of endurance 
during a flare up or after repeated use. The examiner also 
reported that the osteoarthitic change of the left knee noted 
on x-ray was not a progression of the established service-
connected condition of the left knee.  In another addendum, 
the examiner clarified that the veteran's extension was 
actually 0 degrees with pain at 30 degrees.   

A May 2006 VA treatment record showed discomfort under the 
patella and an achy-type sensation, particularly when the 
veteran had been sitting for long periods of time.  He 
reported driving a bus which required him to be in the same 
position for long periods of time.  He had flexion to 95 
degrees without discomfort and had some discomfort over the 
medial aspect of the patella.  

An August 2006 VA treatment record shows reports of pain 
behind the patella precipitated by driving, walking, sitting, 
and going up and down stairs. He was able to flex to 100 
degrees without discomfort then has discomfort.  There was no 
joint effusion. He had some discomfort with manipulation of 
the patella, although it was not marked at that time.  There 
was no posterior drawer sign.  X-rays showed minimal 
degenerative changes, especially in the patellofemoral region 
laterally with some lateralization of his patella.   

An August 2006 letter from the veteran's wife, who is an 
orthopedic nurse, stated that the veteran was unable to walk 
more than two to three city blocks.  She also reported that 
the left knee swells due to light walking.  She also reported 
that the veteran's left knee tenderness was not mild.  

A September 2006 record from Dr. F. showed pain and swelling 
of the knee.  The surgical scars were well healed and there 
was some soft tissue swelling on the anterior shin.  He had a 
mild amount of crepitus and point tenderness over the patella 
tendon.  

A September 2006 letter from Dr. L. shows chronic anterior 
knee pain, pain ascending and descending stairs, and pain 
with prolonged sitting.  Examination showed diffuse 
tenderness to palpation over the medial and lateral patellar 
facets.  The left knee was less tender at the joint line and 
at the tibial plateau, medially and laterally.  McMurray's 
test produced pain anteriorly in the knee.  Patellar grind 
test was mildly positive but patellar apprehension test was 
negative.  Quadricep apprehension test was markedly positive 
when compared to the opposite side.  X-rays showed bipartite 
patella in the upper outer quadrant of the patella and some 
decreased joint space on the lateral side at the lateral 
patellar facet when compared to the opposite side.  The 
impression was chronic patellofemoral pain syndrome. 

A review of the evidence shows that a higher 30 percent 
rating from May 1, 2006 is not warranted for the residuals of 
the left knee injury.  As previously discussed, the veteran 
is receiving the schedular maximum under DC 5258.  To receive 
a higher 30 percent rating, there must be evidence of 
ankylosis, flexion limited to 15 degrees, extension limited 
to 20 degrees, or impairment of the tibia and fibula with 
marked knee or ankle disability.  There is no evidence of any 
of these conditions.  During this period, the veteran's 
flexion was from 70 to 100 degrees degrees, extension was 
full, and there was no ankylosis.  Additionally, there is no 
evidence of impairment of the tibia and fibula.  Thus, as 
there is no evidence of the symptoms required for a higher 30 
percent rating, an increased evaluation is not warranted.

The Board has also considered whether a higher disability 
evaluation is warranted for the residuals of the left knee 
injury from May 1, 2006 on the basis of functional loss due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59; 
see DeLuca, 8 Vet. App. at 202.  The Board notes that the May 
2006 VA examiner's conclusions appeared contradictory as to 
whether there was additional loss of range of motion due to 
pain, weakness fatigue, incoordination, or lack of endurance 
during a flare up or after repeated use.  However, even 
assuming that he did experience additional limitation of 
motion due to pain, fatigue, weakness, lack of endurance, and 
incoordination, the Board believes that the overall degree of 
functional loss is already contemplated by the 20 percent 
rating currently assigned.  

Additionally, the Board has determined that a separate rating 
for the surgical scars is not warranted.  Under 38 C.F.R. § 
4.118, DC 7802 (2006), surgical scars, other than on the 
head, face, or neck, that are superficial and do not cause 
limited motion must be of an area or areas of 144 square 
inches (929 square centimeters) or greater.  The May 2006 VA 
examiner reported that all surgical scars measured 1 
centimeter by 1 centimeter, and there was no tenderness, 
ulceration instability, tissue loss, Keloid formation, or 
abnormal texture.  Additionally, the September 2006 record 
from Dr. F. showed that surgical scars were well healed.  
Thus, a separate rating for surgical scars is not warranted.   

Finally, a separate rating for the degenerative changes in 
the left knee is also not warranted.  The May 2006 VA 
examiner specifically stated that the osteoarthitic change of 
the left knee noted on x-ray was not a progression of the 
established service-connected condition of the left knee.  
Thus, the osteoarthritic changes are not considered to be 
part of the service-connected left knee disability.  

Left Knee Laxity from May 1, 2006 to May 1, 2007

As previously noted, the RO reduced the rating for left knee 
laxity from 10 percent to 0 percent, effective May 1, 2007.  
However, the veteran has not appealed the final rating 
reduction.  Therefore, the issue before the Board is whether 
an evaluation in excess of 10 percent is warranted for left 
knee laxity from May 1, 2006 to May 1, 2007.
 
A May 2006 VA treatment record shows that the left knee was 
stable to varus and valgus stress and there was a negative 
McMurray's sign.  The subsequent August 2006 VA treatment 
record shows normal varus and valgus stress.  There was 
occasional pain with McMurray examination, although there was 
no evidence of catching or instability.  There was no 
posterior drawer sign.  

A September 2006 record from Dr. F. shows valgus and varus 
stress of the knee reveals some modest discomfort in the 
knee; otherwise anterior and posterior Drawer's signs are 
negative.    

As previously noted, the veteran has been assigned a separate 
rating for left knee laxity under DC 5257.  To receive a 20 
percent rating under DC 5257, there must be evidence of 
moderate recurrent subluxation or lateral instability.  May 
through September 2006 treatment records, from both the VA 
and private physicians, reflect that the left knee was stable 
to varus and valgus stress.  Though there was occasional pain 
on McMurray's examination, there was no evidence of catching 
or instability.  Additionally, anterior and posterior 
Drawer's signs are negative.  As there is no evidence of any 
recurrent subluxation or lateral instability from May 1, 2006 
to May 1, 2007, the symptoms are not moderate and a 20 
percent rating is not warranted. 

The Board notes that the veteran and his wife have reported 
that his left knee condition, to include the residuals of the 
injury and the laxity, are worse than contemplated by the 
current rating.  The Board also notes that the veteran's wife 
is an orthopedic nurse.  However, while the Board has 
considered this evidence, VA & private treatment records and 
VA examinations do not show that the left knee disability 
warrants higher ratings.  

With respect to the increased rating claims, the Board does 
not find that the veteran's disability picture is unusual or 
exceptional in nature as to warrant referral of his case to 
the Director or Under Secretary for review for consideration 
of extraschedular evaluations for the disabilities at issue 
for which an increased compensation benefits is sought on 
appeal.  Though the veteran was hospitalized for a left knee 
surgery, he was compensated for that period and that rating 
is not on appeal.  There is no evidence that he has had other 
hospitalizations due to the residuals of the left knee injury 
or left knee laxity before or after the period he received 
the temporary total rating.  Additionally, although the 
veteran has reported that his knee problems cause him 
difficulties at work, the record reflects that he has been 
able to maintain full-time employment as a safety officer and 
bus driver.  The current schedular criteria adequately 
compensate him for the current nature and extent of severity 
of the disabilities at issue.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action on this question.

In sum, the Board has carefully weighed the evidence of 
record, the veteran's statements, the VA records and reports, 
and the VA examination reports, in light of the applicable 
law, and finds that equipoise is not shown and the benefit of 
the doubt rule does not apply.  As the weight of evidence is 
against the veteran's claim for increased evaluations for the 
residuals of a left knee injury and left knee laxity, the 
Board is unable to grant the benefit sought and the claims 
are denied.

Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)." Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the increased rating claim 
and the respective responsibilities of each party for 
obtaining and submitting evidence by way of an August 2002 
and February 2006 VA letter; and the August 2002 letter was 
prior to the initial December 2002 rating decision.  
Specifically, the RO notified the veteran that VA would 
obtain all relevant service department records or VA medical 
records.  The RO notified the veteran of his responsibility 
to respond in a timely manner to VA's requests for specific 
information and to provide a properly executed release so 
that VA could request the records for him.  The RO also 
requested the veteran to notify VA of additional information, 
which, in effect, would include any evidence in his 
possession.  These letters specifically notified the veteran 
that VA would obtain any relevant evidence in the possession 
of a federal department or agency.  

During the pendency of this appeal, the Court of Appeals for 
Veterans' Claims (Court) further redefined the requirements 
of the VCAA to include notice that a disability rating and an 
effective date for award of benefits would be assigned if 
service connection is granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board interprets the 
ruling in Dingess/Hartman as applying to any matter involving 
an award of a disability rating and/or an effective date for 
award of benefits.  A March 2006 provided the veteran with 
notice of the laws regarding effective dates 

Additionally, VA has obtained all relevant, identified, and 
available evidence.  Based on the above, the Board finds that 
reasonable efforts have been made to obtain all available 
evidence.  

VA also has provided examinations, which are sufficient to 
determine the current severity of the veteran's left knee 
disability.  The veteran has not referred to any additional, 
unobtained, available, relevant evidence.  Therefore, VA has 
satisfied all duties to notify and assist the veteran.  




ORDER

An evaluation in excess of 20 percent from July 29, 2002 to 
March 7, 2006 for the residuals of a left knee injury is 
denied. 

An increased evaluation in excess of 10 percent from July 29, 
2002 to March 7, 2006 for left knee laxity is denied.

An evaluation in excess of 20 percent from May 1, 2006 
onwards for the residuals of a left knee injury is denied.

An increased evaluation in excess of 10 percent from May 1, 
2006 to May 1, 2007 for left knee laxity is denied.




____________________________________________
Michael Lane
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


